                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         Civil Action No. 3:20-CV-00019-FDW


 WILLIAM F. MACKEY,                            )
                                               )
                Plaintiff,                     )
                                               )
 vs.                                           )          PLAINTIFF’S MOTION FOR
                                               )        RECONSIDERATION OF ORDER
                                               )        PRECLUDING PLAINTIFF FROM
 WELLS FARGO BANK,                             )           PRESENTING EVIDENCE
                                               )       REGARDING PUNITIVE DAMAGES
                Defendant.                     )
                                               )
                                               )
                                               )


       NOW COMES Plaintiff William Mackey (hereinafter “Plaintiff”) by and through the

undersigned counsel, and pursuant to Rule 60 of the Federal Rules of Civil Procedure and submits

this Motion for Reconsideration of Order Precluding Plaintiff from Presenting Evidence Regarding

Punitive Damages.

                                         ARGUMENT


       Plaintiff has a seventh amendment right to a trial by jury on all of his claims and has not

waived his right to such.

       Pursuant to the jury instructions, in order to prove punitive damages:

       “ To be entitled to an award of punitive damages, Mackey must prove by a
       preponderance of the evidence that Wells Fargo acted with either malice or with
       reckless indifference toward Mackey’s federally protected rights. Specifically,
       Mackey must show that an employee of Wells Fargo, acting in a managerial
       capacity, either acted with malice or with reckless indifference to Mackey’s
       federally protected rights.

                                                   1



         Case 3:20-cv-00019-FDW Document 50 Filed 07/14/21 Page 1 of 4
              There is no bright-line rule about which employees act in a managerial
       capacity. You must determine whether an employee acted in a “managerial
       capacity” based upon the type of authority Wells Fargo gave the employee and the
       amount of discretion that the employee has in what is done and how it is
       accomplished.

               To show that Wells Fargo acted with malice, Mackey must show that an
       employee acting in a managerial capacity knew that federal law prohibits
       discrimination and discriminated against Mackey anyway. To show that Wells
       Fargo acted with reckless indifference to Mackey’s federally protected rights,
       Mackey must show that an employee acting in a managerial capacity acted with
       serious disregard for whether the conduct violated federal law. Either malice or
       reckless indifference is sufficient to entitle Mackey to an award of punitive
       damages; Mackey need not prove both.

               An employer may not be held liable for punitive damages because of
       discriminatory acts on the part of its managerial employees where the managerial
       employees’ acts are contrary to the employer’s good faith efforts to comply with
       the law by implementing policies and programs designed to prevent unlawful
       discrimination in the workplace. However, the mere existence of policies
       prohibiting discrimination does not preclude punitive damages if the policies are
       ineffective.

               There is no single factor that determines whether Wells Fargo acted with
       malice or with reckless indifference to Mackey’s federally protected rights. In
       determining whether to award punitive damages, you may consider factors such as:
       (1) whether Wells Fargo engaged in a pattern of discrimination toward its
       employees; (2) whether Wells Fargo acted spitefully or malevolently; (3) whether
       Wells Fargo showed a blatant disregard for civil legal obligations; (4) whether
       Wells Fargo failed to investigate reports of discrimination; (5) whether Wells Fargo
       failed to take corrective action concerning discriminatory acts or comments by its
       employees; and (6) whether the person accused of discrimination was included in
       the employer’s decision making process concerning Mackey’s promotion.

               If you find that punitive damages should be assessed against Wells Fargo,
       you may consider the evidence regarding Wells Fargo’s financial resources in
       fixing the amount of such damages.”

       Here, there are admissions all throughout documents where Defendant’s managerial

employees unequivocally state they are treating Plaintiff differently, that Plaintiff repeatedly

brought the issue to management for years and nothing was done about it. Plaintiff has also testified

that any actions made by Defendant were insufficient and only occurred because and after he filed
                                               2



         Case 3:20-cv-00019-FDW Document 50 Filed 07/14/21 Page 2 of 4
a charge with the Equal Employment Opportunity Commission (“EEOC”), despite Plaintiff

bringing forth the issue several times. There is evidence that Wells Fargo failed to investigate

Plaintiff’s complaints until after he filed an EEOC Charge. There is also evidence that Wells Fargo

has not taken true corrective action to make Plaintiff’s pay equal or promote Plaintiff. Based on

these facts and more, Plaintiff can present evidence that Wells Fargo’s managers acted with

reckless indifference toward Plaintiff’s federal protected rights. As such, Plaintiff is entitled to

have his punitive damages claim tried by the jury in this case.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Reconsideration of Order Precluding

Plaintiff from Presenting Evidence Regarding Punitive Damages should be GRANTED.

               Respectfully submitted this is the 14th day of July, 2021,



                                                     JUSTICE IN ACTION LAW CENTER


                                                     /s/Alesha S. Brown
                                                     Alesha S. Brown, NC Bar # 53000
                                                     521 Briar Creek Road
                                                     Charlotte, NC, 28205
                                                     P: (704) 500-0197
                                                     F: (704) 500-0197
                                                     abrown@justiceinactionlaw.com




                                                 3



         Case 3:20-cv-00019-FDW Document 50 Filed 07/14/21 Page 3 of 4
                                CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing PLAINTIFF’S MOTION FOR
RECONSIDERATION OF ORDER PRECLUDING PLAINTIFF FROM PRESENTING
EVIDENCE REGARDING PUNITIVE DAMAGES was delivered to the Clerk of Court on the
date below using the CM/ECF Filing system, and shall deliver a copy of the same to counsel of
record addressed as follows:


                                      Frederick T. Smith
                                     Seyfarth Shaw LLP
                                    fsmith@seyfarth.com
                             Attorney for Defendant Wells Fargo

                                       Ethan Goemann
                                     Seyfarth Shaw LLP
                                   egoemann@seyfarth.com
                             Attorney for Defendant Wells Fargo


       Respectfully submitted this is the 14th day of July, 2021,



                                                    JUSTICE IN ACTION LAW CENTER

                                                    /s/: Alesha S. Brown
                                                    Alesha S. Brown, NC Bar # 53000
                                                    521 Briar Creek Road
                                                    Charlotte, NC, 28205
                                                    P: (704) 500-0197
                                                    F: (704) 500-0197
                                                    abrown@justiceinactionlaw.com
                                                    Attorney for Plaintiffs




                                                2
        Case 3:20-cv-00019-FDW Document 50 Filed 07/14/21 Page 4 of 4
